       Case 4:19-cv-03425-JST Document 85-1 Filed 01/27/20 Page 1 of 3



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   JOSHUA L. RAYES (SBN 316208)
     jrayes@polsinelli.com
 4   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 5   Palo Alto, CA 94304
     T: 650-461-7700
 6   F: 650-461-7701

 7   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 8   POLSINELLI PC
     900 West 48th Place, Ste. 900
 9   Kansas City, MO 64112
     T: 816-753-1000
10   F: 816-753-1536

11   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
12

13
                                UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16

17   NIANTIC, INC.,                           Case No. 4:19-cv-03425-JST

18                        Plaintiff,          DECLARATION OF FABIO E. MARINO IN
                                              SUPPORT OF DEFENDANTS RYAN HUNT’S
19          v.                                AND ALEN HUNDUR’S ADMINISTRATIVE
                                              MOTION AND [PROPOSED] ORDER TO
20   GLOBAL ++, et al.,                       DEEM MOOT PLAINTIFF NIANTIC, INC.’S
                                              COMBINED MOTION TO DISMISS
21                        Defendants.         COUNTERCLAIMS FOR FAILURE TO
                                              STATE A CLAIM, MOTION TO STRIKE
22                                            COUNTERCLAIMS, AND MOTION TO
                                              STRIKE DEFENDANTS’ AFFIRMATIVE
23                                            DEFENSES

24

25
26

27                                             -1-
                                                                 DECL. OF FABIO E. MARINO ISO
28                                                            ADMIN. MOTION AND [PROPOSED]
                                                                        ORDER TO DEEM MOOT
                                                               PLAINTIFF’S MOTION TO DISMISS
                                                                      CASE NO. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 85-1 Filed 01/27/20 Page 2 of 3



 1          I, Fabio E. Marino, declare as follows:

 2          I am an attorney duly admitted to practice before this Court. I am a Partner with the law

 3   firm of Polsinelli LLP and attorney of record for Defendants Ryan Hunt and Alen Hundur

 4   (“Defendants”) in this action. I have personal knowledge of the facts set forth herein and, if

 5   called as a witness, I could and would competently testify thereto.

 6          1.      I respectfully submit this declaration in support of Defendants’ concurrently filed

 7   Administrative Motion to Deem Moot Plaintiff Niantic, Inc.’s Combined Motion to Dismiss

 8   Counterclaims for Failure to State a Claim, Motion to Strike Counterclaims, and Motion to Strike
     Defendants’ Affirmative Defenses.
 9
            2.      I met and conferred with Plaintiff Niantic, Inc.’s (“Niantic”) counsel on January
10
     27, 2020. During the meet and confer, I asked whether Niantic would agree to stipulate to a
11
     request that the Court deem moot Niantic’s motion to dismiss.
12
            3.      To that end, Josh Rayes, an attorney of record in this case, sent Niantic a draft
13
     administrative motion and draft stipulation. Mr. Rayes requested that Niantic’s counsel state
14
     whether Niantic would agree to a stipulation by close of business today, January 27, 2020.
15
            4.      Niantic’s counsel has stated that it will not have an answer to Defendants’ request
16
     for stipulation until at least January 28, 2020. Niantic’s counsel has indicated it does not have a
17
     position on the administrative motion. Because Niantic does not have a position on the motion,
18
     and to give the Court time to consider motion before the hearing on the Motion to Dismiss,
19
     Defendants are filing the administrative motion and declaration without stipulation.
20
            I declare under penalty of perjury under the laws of the State of California that the
21
     foregoing is true and correct and this declaration was made this 27th day of January, 2020 in Palo
22
     Alto, California.
23

24
                                                             /s/ FABIO E. MARINO
25                                                    By:     Fabio E. Marino
26

27                                                     -2-
                                                                          DECL. OF FABIO E. MARINO ISO
28
                                                                       ADMIN. MOTION AND [PROPOSED]
                                                                                 ORDER TO DEEM MOOT
                                                                        PLAINTIFF’S MOTION TO DISMISS
                                                                               CASE NO. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 85-1 Filed 01/27/20 Page 3 of 3



 1                                       [PROPOSED] ORDER
 2            Now, therefore, it is hereby ORDERED that Niantic Inc.’s Combined Motion to Dismiss
 3   Counterclaims for Failure to State a Claim, Motion to Strike Counterclaims, and Motion to Strike
 4
     Defendants’ Affirmative Defenses is deemed moot in light of Niantic’s filing of a First Amended
 5
     Complaint. It is further ORDERED that the hearing scheduled for January 29, 2020 on the
 6
     Motion to Dismiss is hereby VACATED.
 7
 8   IT IS SO ORDERED.
 9

10
11   Dated:                                              ____________________________________
                                                         HONORABLE JON S. TIGAR
12                                                       UNITED STATES DISTRICT JUDGE
13

14
15

16

17
18

19

20

21
22

23

24

25
26

27                                                 -3-
                                                                       DECL. OF FABIO E. MARINO ISO
28
                                                                    ADMIN. MOTION AND [PROPOSED]
                                                                              ORDER TO DEEM MOOT
                                                                     PLAINTIFF’S MOTION TO DISMISS
                                                                            CASE NO. 19-cv-03425-JST
